Citation Nr: 1410543	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  11-11 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for temporomandibular joint syndrome (TMJ), status post bilateral mandibular coronoidectomy.  


REPRESENTATION

Veteran represented by:	 LaVan and Neidenberg, Attorneys at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Chakraborty, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to February 1985 in the United States Navy.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for TMJ, and assigned a rating of 30 percent.  

The Veteran provided testimony at a videoconference hearing before the undersigned Veteran's Law Judge in November 2011.  A transcript of this hearing has been associated with the claims folder.

At the hearing, the Veteran's representative indicated that the Veteran did not wish to waive consideration by the agency of original jurisdiction (AOJ) of evidence submitted after the hearing.  A waiver has not since been submitted.  Additional evidence was submitted in January 2012, which has not been considered by the AOJ.  In addition, the Veteran and her representative indicated at the hearing and in subsequent statements that the Veteran has experienced headaches; earaches; impaired focus, concentration, and mental clarity; blurred vision; neck pain; back pain; shoulder pain; dizziness and loss of equilibrium; insomnia; and depression; jaw and finger numbness and tachycardia secondary to her TMJ and/or medications used to treat TMJ.  The Board acknowledges that the Veteran's representative has requested that the Board take jurisdiction over these claims.  However, given how consistently this case has been construed as a rating for the Veteran's TMJ according to the criteria for dental and oral conditions, the Board finds referral of these issues more appropriate.  

The Board notes that documents relating to another veteran were misfiled in the claims folder.  The Board has carefully reviewed the claims file in its entirety, including the removed documents and redirected the misfiled documents in accordance with operating procedures.  See Chairman's Memorandum No. 01-06-20 (July 28, 2006).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claim file and the electronic claim file in rendering this decision.

The issues of service connection for headaches; earaches; impaired focus, concentration, and mental clarity; blurred vision; neck pain; back pain; shoulder pain; dizziness and loss of equilibrium; insomnia; and depression, jaw and finger numbness; and tachycardia secondary to TMJ and/or medications used to treat TMJ have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's TMJ dysfunction is manifested by subjective complaints of pain while chewing, and loss of all or part of the ramus bilaterally without involvement of the temporomandibular articulation.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for TMJ dysfunction have not been met. 38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.40, 4.45, 4.7, 4.150, Diagnostic Code 9905, 9906, 9907, 9909 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  

In correspondence dated in October 2009 prior to the June 2010 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The October 2009 letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's claim arises from her disagreement with the initial disability rating following the grant of service connection for TMJ.  It has been held that once service connection is granted, the claim is substantiated and additional notice is not required.  Thus any defect in the notice provided to the Veteran is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has also done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  The Veteran's VA treatment records are in the claims folder, and the Veteran was provided with a VA examination.  This examination report reflects that the examiner reviewed the Veteran's past medical history, recorded her current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and her representative have not contended otherwise.  Thus, the duties to notify and assist have been met.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran provided testimony before a Veterans Law Judge.  Therefore, the duties to notify and assist have been met.

Increased rating claim

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities. See 38 C.F.R. Part 4 (2013). 

In evaluating the severity of a particular disability it is essential to consider its history.  38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim such as the claim for an increased evaluation for TMJ, placed in appellate status by disagreement with the initial rating award and not yet ultimately resolved, is an original claim as opposed to a new claim for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate when the factual findings show distinct periods where the service-connected disability exhibits symptoms that would warrant different ratings); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2013).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40 , 4.45 (2013), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2013).

The Veteran's TMJ has been rated as 30 percent disabling under diagnostic code (DC) 9906.  The Veteran claims that the current rating does not accurately reflect the true nature and degree of her disability.

Under DC 9906, a 20 percent rating is awarded for loss of whole or part of the ramus not involving loss of temporomandibular articulation unilaterally.  A 30 percent rating is awarded for loss of whole or part of the ramus not involving loss of temporomandibular articulation bilaterally.  A 30 percent rating is awarded for loss of whole or part of the ramus involving loss of temporomandibular articulation unilaterally.  A 50 percent rating is awarded for loss of whole or part of the ramus involving loss of temporomandibular articulation bilaterally.  38 C.F.R. 
§ 4.150, DC 9906 (2013).  

The Veteran underwent a VA examination in March 2010.  The Veteran reported being diagnosed with bilateral TMJ and myofacial pain dysfunction syndrome.  She stated that her condition had existed since 1984, and that surgery had been performed twice.  On examination, the examiner found that the mandible and maxilla were within normal limits.  Examination of the ramus and palates revealed loss of all or part of the ramus on both sides without involvement of the temporomandibular articulation.  Examination of the ramus and palates revealed loss of coronoid process on both sides.  There was no loss of less than one-half of the ramus with no loss of continuity, condyloid process, loss of half or more of the hard palate and loss of less than one half of the hard palate.  Her left and right excursive movements were 5 millimeters with pain, and repetitive motion was possible, with no additional millimeters of limitation.  The examiner noted that the Veteran did not experience pain, weakness, lack of endurance and incoordination after repetitive bilateral excursion.  Inter-incisal measurement was 27 millimeters, and repetitive motion was possible, with no additional limitation of motion.  The Veteran did not experience pain, weakness, lack of endurance and incoordination after repetition.  Panoramic x-rays results were in normal limits, and no scars were found.  The examiner noted that the subjective factors of the Veteran's TMJ were pain during mastication, and the objective factors were severe crepitus in the joint and limited range of motion.  Her symptoms were noted to be the same as prior to the surgeries.  

Based on the evidence of record, the Board finds that a disability rating in excess of 30 percent is not warranted for any period of the claim.  Under DC 9906, a maximum of 30 percent can be awarded for loss of all or part of the ramus on both sides without involvement of the temporomandibular articulation.  

The Board has considered a higher rating under other diagnostic codes.  Under DC 9905, a 10 percent rating is awarded for inter-incisal range of 31 to 40 millimeters or a lateral excursion range of 0 to 4 millimeters.  A 20 percent rating is awarded for inter-incisal range of 21 to 30 millimeters.  A 30 percent rating is awarded for inter-incisal range of 11 to 20 millimeters, and a 40 percent rating is awarded for inter-incisal range of 0 to 10 millimeters.  A note following the rating criteria indicates that ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  38 C.F.R. § 4.150, DC 9905 (2013).  However, the evidence does not reflect an inter-incisal range of motion to 10 millimeters or less to warrant a rating of 40 percent; rather, the inter-incisal opening was to 27 millimeters.  Under DC 9907 for loss of less than one-half the substance of the ramus, not involving loss of continuity, while the Veteran demonstrated loss of all or part of the ramus on both sides without involvement of the temporomandibular articulation, the maximum possible rating is 20 percent.  38 C.F.R. § 4.150, DC 9907 (2013).  Under DC 9909, while the Veteran does have bilateral loss of coronoid process, only a 20 percent evaluation can be awarded.  38 C.F.R. § 4.150, DC 9909 (2013).  

It is neither contended nor shown that the Veteran's service-connected TMJ involves chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss or nonunion of the mandible, loss, malunion, or nonunion of the maxilla, loss of teeth due to loss of the substance of the body of the maxilla or mandible, or loss of the condyloid process or hard palate.  As such, consideration of the disability under DC 9900 to 9903, 9904, 9908, 9911 to 9916 is not warranted.  See 38 C.F.R. § 4.150, DC 9900 to 9903, 9904, 9908, 9911 to 9916. 

Consistent with DeLuca, the Board has considered the Veteran's functional loss due pain and other factors set forth in 38 C.F.R. §§ 4.40 and 4.45.  In this regard, to the extent that chewing is limited by pain, the disabling effects of pain have been taken into account in the assignment of her 30 percent rating.  Additional functional impairment due to such factors as weakened movement, excess fatigability or incoordination is not shown.  The Board acknowledges that the Veteran has consistently complained of pain when chewing.  However, it is important to emphasize that the rating schedule does not provide a separate rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The Board, therefore, concludes that there is no basis for a rating in excess of 30 percent based upon 38 C.F.R. §§ 4.40, 4.45, 4.59.

Based upon the guidance of the U.S. Court of Appeals in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether a staged rating is appropriate.  However, the Veteran's symptoms do not warrant staged ratings, as her disability has never been more than 30 percent disabling during the period under consideration.  

Other Considerations 

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the service-connected TMJ are inadequate.  The Veteran has described symptoms such as headaches, earaches, impaired focus, concentration and mental clarity, blurred vision, neck pain, back pain, shoulder pain, dizziness and loss of equilibrium, insomnia; depression; jaw and finger numbness and tachycardia.  Service connection for these conditions on a secondary basis has been referred to the AOJ for consideration.  However, comparison between the level of severity and symptomatology of the Veteran's TMJ with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2013) is not warranted.  

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that her TMJ, renders her totally unemployable.  Although she did testify at her hearing that she misses work several times per month due to her medication's interference with her ability to drive, she is still working full time.  Accordingly, the Board concludes that a claim for TDIU has not been raised.



ORDER

Entitlement to an evaluation in excess of 30 percent for TMJ is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


